Exhibit 10.2


REVOLVING NOTE


$35,000,000.00    Sioux Falls, South Dakota
November 15, 2016




DAKTRONICS, INC., a South Dakota corporation (the “Borrower”), promises to pay
to the order of U.S. BANK NATIONAL ASSOCIATION, a national banking association
(the “Lender”) at 141 North Main Avenue, Sioux Falls, South Dakota 57104, the
principal amount of Thirty-five Million and No/100 Dollars ($35,000,000.00) or,
if less, the aggregate unpaid principal amount of all Revolving Loans made by
the Lender to the Borrower pursuant to Section 2.1(a) of the Agreement (as
hereinafter defined), in immediately available funds, together with interest on
the unpaid principal amount hereof at the rates and on the dates set forth in
the Agreement. The Borrower shall pay the principal of and accrued and unpaid
interest on the Revolving Loans in full on the Facility Termination Date.


The Lender is hereby authorized to record in accordance with its usual practice
the date and amount of each Revolving Loan and the date and amount of each
principal payment hereunder.


This Revolving Note is the Note issued pursuant to, and is entitled to the
benefits of, the Credit Agreement dated November 15, 2016 (which, as it may be
amended or modified and in effect from time to time, is herein called the
“Agreement”), between the Borrower and the Lender, to which Agreement reference
is hereby made for a statement of the terms and conditions governing this
Revolving Note, including the terms and conditions under which this Revolving
Note may be prepaid or its maturity date accelerated. Capitalized terms used
herein and not otherwise defined herein are used with the meanings attributed to
them in the Agreement.


In the event of default hereunder, the undersigned agrees to pay all costs and
expenses of collection, including reasonable attorneys’ fees. The undersigned
waives demand, presentment, notice of nonpayment, protest, notice of protest and
notice of dishonor.


THE VALIDITY, CONSTRUCTION AND ENFORCEABILITY OF THIS NOTE SHALL BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF SOUTH DAKOTA WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF, BUT GIVING EFFECT TO FEDERAL LAWS OF THE
UNITED STATES APPLICABLE TO NATIONAL BANKS.


                        


[signature page follows]


1
{02422594.2}



--------------------------------------------------------------------------------





DAKTRONICS, INC.


/s/ Reece A. Kurtenbach
Reece A. Kurtenbach, Chief Executive Officer



/s/ Sheila M. Anderson
Sheila M. Anderson, Chief Financial Officer




STATE OF SOUTH DAKOTA
)

: SS
COUNTY OF BROOKINGS
)



On this the 15th day of November, 2016, before me personally appeared Reece A.
Kurtenbach, known to me to be the Chief Executive Officer, and Sheila M.
Anderson, known to me to be the Chief Financial Officer, of Daktronics, Inc.,
the corporation that is described in and that executed the within instrument and
acknowledged to me that such corporation executed the same.


IN WITNESS WHEREOF, I hereunto set my hand and official seal.




/s/ Jan Mandel
Notary Public - South Dakota
My Commission Expires:
June 11, 2020


2
{02422594.2}

